DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks - Election/Restrictions
Upon examination of the elected invention (see Response filed 07 February 2022) the Requirement for Restriction previously set forth is hereby withdrawn.  Accordingly, Claims 19-37 have been examined herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2021 has been considered by the examiner.

Allowable Subject Matter
Claims 19-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be US 2011/0159192 to Daykin et al., which teaches a pipe clamping apparatus comprising a stationary frame and rotatable frame (see Abstract; FIGs. 1, 3).  Per Daykin, the clamping device comprises a fixed induction heater, and spray heads are mounted on the rotatable frame for applying a coating to field joints (see FIG. 1; ¶¶ [0008]-[0010]).  Daykin does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715